HOBSON, Acting Chief Judge.
The City of St. Petersburg (City) filed an action in eminent domain to condemn land owned by the Vinoy Park Hotel Company (Vinoy Park) for waterfront park purposes. Vinoy Park answered, contending that there was a lack of necessity to condemn the land for park purposes. After trial on this issue the circuit court held in favor of Vinoy Park and entered final judgment.
The City filed a notice of appeal of the final judgment. While that appeal was pending in this court the circuit court entered an order assessing costs and attorney fees in the case.
The City appeals the order awarding costs and attorney fees and contends that the circuit court lost jurisdiction of the cause when the notice of appeal was filed to review the final judgment entered on the merits of the case.
This court in City of St. Petersburg v. Vinoy Park Hotel Co., 352 So.2d 149 (Fla. 2d DCA 1977) reversed the final judgment, holding that the City did show a public necessity and remanded the cause for further proceedings.
In the instant appeal the award of attorney fees was substantially based on the fact that Vinoy Park was successful in defeating the condemnation by showing that there was no public necessity. In view of the fact that the City prevailed on the appeal and the cause was remanded for further proceedings, we do not have to reach the question of whether or not the trial court lost jurisdiction in this cause to enter the order appealed.
The order assessing costs and attorney fees is reversed and the cause remanded for an appropriate order taxing costs and attorney fees after the entry of final judgment of condemnation.
GRIMES and OTT, JJ., concur.